Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 1/15/2021 has been entered. Claims 1 and 5 have been amended. The amendment to claim 1 finds support in at least page 5, line 6 of the specification. Claims 7 – 8 are newly added. Claims 1 – 8 are pending. Claims 1 – 4 and 7 – 8 are under examination. 
Applicant’s amendments to claim 1 have overcome the previous rejection of claim 1 – 2 and 4 under 102(a)(1) in view of Ishikawa (JP2004/111515). Therefore, the previous rejection of claim 1 – 2 and 4 under 102(a)(1) in view of Ishikawa (JP2004/111515) has been withdrawn. The previous rejection of claim 3 under 103 in view of Ishikawa (JP2004/111515) and Kawano (US 2002/0029824, has also been withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of a different embodiment (a different example disclosed) of Ishikawa (JP2004/111515) of claims 1 – 2, 4, and 7 – 8 under 102(a)(1). 
Additionally, upon further consideration, a new ground(s) of rejection is made in view of Ishikawa (JP2004/111515) of claims 1 – 2, 4, and 7 – 8 under 103, and Ishikawa (JP2004/111515) in view of Kawano (US 2002/0029824) of claim 3 under 103. 


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 7 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP2004111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)).

Regarding claim 1, Ishikawa teaches a samarium-iron-nitrogen (Sm-Fe-N) magnetic powder [“summary of invention”, lines 10 – 15]. Ishikawa discloses the composition of the magnetic powder including the amount of oxygen, hydrogen, and surface area [Table 3]. Specifically, Example 10 contains hydrogen in 0.09 wt% (900 ppm) and oxygen in 4.4 wt% (44000 ppm) and a surface area of 7.7 m2/cm3 which results in (see below), which anticipates both claimed ranges:

                 
                    
                        
                            H
                            y
                            d
                            r
                            o
                            g
                            e
                            n
                             
                            (
                            p
                            p
                            m
                            )
                        
                        
                            S
                            u
                            r
                            f
                            a
                            c
                            e
                             
                            a
                            r
                            e
                            a
                             
                            (
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            900
                        
                        
                            7.7
                        
                    
                    =
                    116.9
                
                                   
                    
                        
                            O
                            x
                            y
                            g
                            e
                            n
                             
                            (
                            p
                            p
                            m
                            )
                        
                        
                            S
                            u
                            r
                            f
                            a
                            c
                            e
                             
                            a
                            r
                            e
                            a
                             
                            (
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            44000
                        
                        
                            7.7
                        
                    
                    =
                    5714.3
                
            
	

Further still, Ishikawa states that if the powder size exceeds 10 µm, the coercive force at room temperature becomes small, thereby indicating that there is an inverse correlation between powder size and coercive force [translation page 3, middle]. Therefore, Ishikawa anticipates the claimed limitation that the coercivity of increases as powder size decreases.
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))

	
Regarding claim 7 and 8, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches Example 10 in Table 3 in which the powder size is 0.8 µm, which anticipates the claimed range of claim 7 and 8.


Claims 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP2004111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)) as evidenced by Isnard (High Field Magnetization…, NPL, 1994, as disclosed in IDS 8/30/2018). 

Regarding claim 2, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches that the Sm-Fe-N magnet powder is specifically Sm2Fe17N3 with a Th2Zn17 crystal structure [“Best mode of invention”, lines 7 – 9]. However, Ishikawa does not specifically teach the ratio of the c-axis lattice constant to the a-axis lattice constant. Isnard shows the lattice constants (“a” and “c”) of an Sm2Fe17N3 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and crystal structure, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
	

Claims 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP2004111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)) as evidenced by Iriyama (“Magnetic Properties of Sm2Fe17Nx”, NPL, 1992).

Regarding claim 4, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches that the Sm-Fe-N magnet powder is specifically Sm2Fe17N3 [“Best mode of invention”, lines 7 – 9] as well as some of the magnetic properties in Table 3. However, Ishikawa does not specifically teach the maximum energy product. Iriyama teaches the magnetic properties of Sm2Fe17Nx [title]. Iriyama further discloses that a Sm2Fe17Nx containing 95 vol% Sm2Fe17N3 has a maximum energy product of about 35 MGOe, which meets the claimed limitation [conclusion]. Therefore, an ordinarily skilled artisan would expect the Sm-Fe-N magnetic powder of Ishikawa to have a maximum energy product of about 35 MGOe, absent evidence to the contrary. 
prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP2004111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)).
                                                                                                                                                                                          
Regarding claim 1, Ishikawa teaches a samarium-iron-nitrogen (Sm-Fe-N) magnetic powder [“summary of invention”, lines 10 – 15]. Ishikawa discloses that the powder has a size of 1 – 10 µm, which overlaps with the claimed range (shared endpoints). Ishikawa also teaches the composition of the magnetic powder including the amount of oxygen, hydrogen [translation page 3, bottom], and surface area [translation page 4, top]. Specifically, oxygen from 0.5 – 5.0 wt% (5000 – 50000 ppm), hydrogen in 0.3% or less (0 – 3000 ppm) and a surface area of 7.0 m2/cm3 or less. This creates a range of;* 
Oxygen/Surface area range = 714.3 – 16129.0 ppm/ (m2/g), which overlaps the claimed range
Hydrogen/Surface area = 0 – 428.6 ppm/(m2/g), which overlaps the claimed range
*A lower bound of surface area is not explicitly disclosed, but 3.1 m2/cm3 is used based on the lowest value disclosed in Table 2. 
	


Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7 and 8, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches that the particle size of the powder is from 1 µm – 10µm [Page 3 of translation, middle], which is outside the claimed range. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).


	
Clam 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP2004111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)), as applied above in claim 1, and as evidenced by Isnard (High Field Magnetization…, NPL, 1994, as disclosed in IDS 8/30/2018). 

Regarding claim 2, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches that the Sm-Fe-N magnet powder is specifically Sm2Fe17N3 with a Th2Zn17 crystal structure [“Best mode of invention”, lines 7 – 9]. However, Ishikawa does not specifically teach the ratio of the c-axis lattice 2Fe17N3 magnet in which the c-axis constant is approximately 12.658 and the a-axis is approximately 8.744 with a C/A values of 1.4476, which falls within the claimed range. Therefore, an ordinarily skilled artisan would expect the Sm-Fe-N magnetic powder of Ishikawa to have a c/a ratio of 1.4476, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and crystal structure, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))	

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP2004111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)), as applied above in claim 1, and as evidenced by Iriyama (“Magnetic Properties of Sm2Fe17Nx”, NPL, 1992).

Regarding claim 4, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches that the Sm-Fe-N magnet powder is specifically Sm2Fe17N3 [“Best mode of invention”, lines 7 – 9] as well as some of the magnetic properties in Table 3. However, Ishikawa does not specifically teach the maximum energy product. Iriyama teaches the magnetic properties of Sm2Fe17Nx [title]. Iriyama further discloses that a Sm2Fe17Nx containing 95 vol% Sm2Fe17N3 has a maximum energy product of about 35 MGOe, which meets the claimed limitation [conclusion]. Therefore, an ordinarily skilled artisan would expect the Sm-Fe-N magnetic powder of Ishikawa to have a maximum energy product of about 35 MGOe, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP2004111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)) as applied to claim 1 above under 103, and further in view of Kawano (US 2002/0029824).

Regarding claim 3, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches an average particle diameter of 3 microns or less [table 2] but does not teach a coercivity/coercive force of 17 KOe or greater. 
Kawano teaches an alloy powder having a composition of Sm2Fe17N3 with an average particle diameter of 0.5 – 10 µm and an extremely high coercive force [Abstract, 0028 - 0029]. Furthermore, Kawano teaches that when the average particle diameter is set to 1 – 2 µm, the highest coercive force is achieved (in this case 19 KOe, which falls within the claimed range) because the particle size matches the mono-magnetic domain size of the alloy [0031]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the Sm-Fe-N powder of Ishikawa and optimized the average particle diameter to a range of 1 – 2 µm in order to attain the highest possible coercive force, (in this case 19 KOe) as taught by Kawano.
 It has been held in United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Response to Arguments
  Applicant’s amendments to claim 1 have overcome the previous rejection of claim 1 – 2 and 4 under 102(a)(1) in view of Ishikawa (JP2004/111515). Therefore, the previous rejection of claim 1 – 2 and 4 under 102(a)(1) in view of Ishikawa (JP2004/111515) has been withdrawn. The previous rejection of claim 3 under 103 in view of Ishikawa (JP2004/111515) and Kawano (US 2002/0029824, has also been withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of a different embodiment (a different example disclosed) of Ishikawa (JP2004/111515) of claims 1 – 2, 4, and 7 – 8 under 102(a)(1). 
Additionally, upon further consideration, a new ground(s) of rejection is made in view of Ishikawa (JP2004/111515) of claims 1 – 2, 4, and 7 – 8 under 103, and Ishikawa (JP2004/111515) in view of Kawano (US 2002/0029824) of claim 3 under 103. 

While a new rejection under 102(a)(1) in view of a different embodiment/example of Ishikawa and a new rejection under 103 in view of Ishikawa (and Kawano, claim 3) have been made, for purposes of compact prosecution and because they are the references used in the previous rejection, the examiner will respond to applicant’s arguments. 
In response to applicant’s arguments that it would not have been obvious to have modified the powder of Ishikawa to a size of 1 µm or less, the examiner respectfully disagrees. First, as noted in the prima facie case of obviousness (See MPEP 2144.05 I). Further, in regards to the claimed powder ranges of claims 7 and 8, range of Ishikawa (1 – 10µm) falls outside the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), absent evidence of unexpected results or criticality. 
In response to applicant’s arguments that Ishikawa does not teach that the coercivity increases as powder size decreases, the examiner respectfully disagrees. Ishikawa states that if the powder size exceeds 10 µm, the coercive force at room temperature becomes small, thereby indicating that there is an inverse correlation between powder size and coercive force  [Page 3 of translation, middle].


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0074531 – A rare earth-iron based resin bonded magnet with relevant properties and a combination of Sm2Fe17N3 and Nd2Fe14B.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                         
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731